Citation Nr: 1452133	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in January 1995, the RO denied entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the final January 1995 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Resolving doubt in the Veteran's favor, his currently diagnosed tinnitus was first manifested during active duty service and has persisted since that time.

4.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

5.  The Veteran does not have a qualifying chronic disability manifested by fatigue, including resulting from an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for chronic fatigue, including as due to an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and to grant service connection for tinnitus is completely favorable, no further actual as to such issues is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for bilateral hearing loss is deferred pending additional development consistent with the VCAA.

With respect to the claim for service connection for chronic fatigue, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2009, sent prior to the initial unfavorable rating decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for chronic fatigue, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran was afforded a VA Gulf War examination in March 2010.  The Board finds that the March 2010 medical opinion is adequate to decide the issue on appeal.  The opinion was predicated on an in-person examination of the Veteran and a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Finally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the August 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's chronic fatigue, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted and associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A.  New and Material Evidence Claim

The Veteran seeks to establish service connection for bilateral hearing loss.  This claim was subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The record reflects that, in January 1995, the RO denied service connection for bilateral hearing loss.  The evidence of record at that time included the Veteran's service treatment records. 

The basis for the denial of service connection for bilateral hearing loss was that there was no evidence of a current bilateral hearing loss disability.  Although notified of the denial in January 1995, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the January 1995 rating decision is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.  

The Veteran filed his current claim to reopen in August 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with each claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  "New" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims for service connection for bilateral hearing loss was the RO's January 1995 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since January 1995 includes VA treatment records, the report of a March 2010 VA audiological examination, statements from the Veteran and his brother, and the August 2014 Board hearing transcript.  The Board notes that the March 2010 VA examiner found that the Veteran did not have hearing loss for VA purposes.  However, at his August 2014 Board hearing, the Veteran testified that his hearing had worsened since such examination.  This evidence raises a reasonable possibility of substantiating the claim, in that it suggests that the Veteran's hearing loss might now rise to the level of a disability for VA purposes.  The Board finds that the duty to obtain an examination is triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claim for service connection for bilateral hearing loss is reopened.

B.  Tinnitus

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013). 

In adjudicating the claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that his tinnitus is related to acoustic trauma sustained during service.  He specifically asserts that he was exposed to heavy artillery.  

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to report his in-service exposure to noise while working around heavy artillery.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with his Military Occupational Specialty (MOS) of Field Artillery Cannoneer.  The record also reflects a diagnosis of tinnitus.  In this regard, the March 2010 VA examination report reflects a diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Jandreau, supra.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

In March 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.  The examiner opined that the Veteran's tinnitus was not caused by or a result of in-service noise exposure because the Veteran had normal hearing for VA purposes at the time of the examination.  However, the examiner also noted that the Veteran reported that the onset of his tinnitus was during service.  The Board finds that the examiner did not fully consider the Veteran's acknowledged in-service noise exposure or his statements that he has had ringing in his ears since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, the Board affords this opinion no probative value.  

With respect to the relevant lay evidence of record, as noted above, the Veteran reported at his March 2010 VA examination that his tinnitus started during service.  Furthermore, the Veteran reported at his August 2014 Board hearing that his tinnitus began during service and continued.

The Board finds that the Veteran has competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  

The United States Court of Appeals for Veterans Claims has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service noise exposure.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Chronic Fatigue

The Veteran seeks service connection for a chronic fatigue disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

In addition, the law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. 
§ 3.317(a)(1).  Effective December 29, 2011, VA revised 38 C.F.R. § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multisymptom illnesses must become manifest in order for a veteran to be eligible for compensation.  The period was extended from December 31, 2011 to December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Effective March 1, 2002 and again in October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended. 38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term "qualifying chronic disability" was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1), (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, a veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In essence, compensation may be paid under 38 C.F.R. § 3.317 for a disorder that cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or, (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or, (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(a)(7).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for chronic fatigue is not warranted.

The Board first notes that the evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

The Veteran contends that he started experiencing problems with fatigue when he returned from the Gulf in 1991 or 1992.  See August 2014 Board hearing transcript, at 11.

In March 2010, the Veteran was afforded a VA Gulf War examination.  The examiner noted that the Veteran had been tired since returning from the Gulf War in 1994.  The Veteran reported feeling lethargic all of the time.  The examiner noted that the Veteran did not report experiencing fatigue at an environmental hazard exam in October 2009, but he reported chronic fatigue at a follow-up appointment in November 2009.  The Veteran also reported chronic fatigue to social services in October 2009.  The examiner noted that VA labs do not reflect any medical condition as a cause of his fatigue.  The examiner stated that the Veteran has a diagnosis of chronic fatigue, but not chronic fatigue syndrome.  He stated that the Veteran's fatigue was caused by environmental hazards during the Gulf War.  The examiner noted that it is not possible to attribute the Veteran's fatigue to any specific medical condition without resort to mere speculation.  The examiner also could not attribute the Veteran's fatigue to any mental health disorder.  

In this case, the Board finds that the Veteran has not been diagnosed with a specific disorder to account for his chronic fatigue.  However, the evidence of record does not reflect objective indications of chronic fatigue to a compensable (10 percent or higher) degree, as required under 38 C.F.R. § 3.317.  

The Board finds that the Veteran does not have a qualifying chronic disability characterized by symptoms of fatigue, including resulting from an undiagnosed illness to a degree of 10 percent in severity.  The Veteran's fatigue is most properly evaluated under the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6354, providing ratings for chronic fatigue syndrome.  This diagnostic code provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A compensable (10 percent) rating is assigned for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A Note to Diagnostic Code 6354 states: "For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician."  

The evidence of record does not show, and the Veteran does not contend, that he experiences symptoms of debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms that result in periods of incapacitation of at least one but less than two weeks total duration per year, or that his symptoms are controlled by continuous medication.  In this regard, the Board notes that at his August 2014 Board hearing, the Veteran denied receiving treatment for fatigue.  See August 2014 Board hearing transcript, at 14.  Further, the March 2010 VA examiner did not find that the Veteran's fatigue resulted in periods of incapacitation or that he was prescribed medication for such symptoms.  Therefore, fatigue was not manifested to a degree of 10 percent at any time.

Based on this evidence, the Board finds that the competent and probative evidence of record does not show that the Veteran has a disability manifested by fatigue to a degree of 10 percent at any time.  Without a showing that the disability is manifested to a compensable degree, the Veteran's claim for presumptive service connection for fatigue under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be denied.

The Board notes that the March 2010 VA examiner directly related the Veteran's fatigue to exposure to environmental hazards during his active service.  However, the Board finds that service connection for chronic fatigue is also not warranted on a direct service connection basis.  The evidence of record shows that the Veteran does not have a current disability manifested by chronic fatigue.  Direct service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a qualifying chronic disability, including undiagnosed illness or chronic multi-symptom illness, characterized by chronic fatigue, including resulting from an undiagnosed illness; therefore, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  He also does not have current diagnosis manifested by chronic fatigue; therefore, direct service connection for fatigue must also be denied.  As the preponderance of the evidence is against the claim under all theories, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

Service connection for tinnitus is granted.

Service connection for chronic fatigue, to include as due to an undiagnosed illness, is denied.


REMAND

With respect to the merits of the issue of entitlement to service connection for bilateral hearing loss, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During his August 2014 Board hearing, the Veteran presented testimony stating that his current hearing loss had worsened since his last VA examination in March 2010.  The Board notes that the question of whether the Veteran has a current hearing loss disability for VA purposes is at issue in the present case.  In light of the specific assertion of worsening of hearing loss since the last VA audiology examination, the Board finds that remand for an updated VA examination is needed to determine the nature and etiology of the Veteran's claimed hearing loss disability.  

The Board also notes that the Veteran indicated on his September 2011 substantive appeal that he was told by staff at the Ft. Myers Outpatient Clinic that his hearing loss warrants hearing aids.  However, the Veteran's claims file does not contain any treatment records indicating a need for hearing aids.  Thus, on remand, the AOJ should obtain all relevant, outstanding VA treatment records.  The Board notes that the most recent VA treatment records are dated to April 2011 from the Ft. Myers Outpatient Clinic and to July 2011 from the Glens Falls CBOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since April 2011 from the Ft. Myers Outpatient Clinic and from July 2011 from the Glens Falls CBOC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The record, including a complete copy of this remand, must be made available for review.

The examiner should indicate whether the Veteran has bilateral hearing loss.  The examination must include testing of pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores using the Maryland CNC Test.  All findings should be reported in detail.

The examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss disability is related to the Veteran's acknowledged in-service noise exposure.  

A complete rationale should be provided for all opinions given.  In rendering his or her opinion, the examiner should consider the Veteran's statements regarding the onset of his bilateral hearing loss.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


